Citation Nr: 1210099	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  95-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to August 3, 2004. 

2.  Entitlement to a rating in excess of 20 percent for lumbar strain since August 3, 2004. 

3.  Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease prior to January 12, 1998.

4.  Entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease prior to September 30, 2005. 

5.  Entitlement to restoration of a 60 percent rating for hypertensive cardiovascular disease. 

6.  Entitlement to a rating in excess of 10 percent for status post left eye orbital fracture. 

7.  Entitlement to a rating in excess of 10 percent for acromioclavicular joint dislocation of the right shoulder prior to August 3, 2004. 

8.  Entitlement to a rating in excess of 20 percent for acromioclavicular joint dislocation of the right shoulder since August 3, 2004. 

9.  Entitlement to service connection for a skin disorder, claimed as herpes simplex 1 and 2. 

10.  Entitlement to service connection for an eye disorder, claimed as ocular hypertension, glaucoma, and photopsia. 

11.  Entitlement to service connection for hemorrhoids.  

12.  Entitlement to service connection for a chronic ear infection, claimed as inner ear damage from trauma.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder, claimed as obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1992. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Manila, the Republic of the Philippines, VA Regional Office (RO). 

Following a review of the claims file and the Veteran's testimony before the undersigned, the Board has described the service connection claims for a skin disorder and an eye disorder as now listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In July 2006, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  Most of the issues remanded at that time have now been withdrawn.  Otherwise, the Board finds that the AMC substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In June 2007, the Veteran submitted a notice of disagreement (NOD) regarding the denial of his claims for service connection for hemorrhoids and damage to the inner ear, as well as for a claim of whether new and material evidence had been submitted to reopen a claim for a personality disorder, which where denied in a May 2007 RO rating decision.  

As no statement of the case (SOC) has been issued for these claims, the Board has included them on the title page and is remanding the issues to the RO for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  If the Veteran desires to withdraw these issues, he must do so in writing to the RO.

In November 2011, the Veteran testified before the undersigned via video teleconference from the RO.  A transcript has been incorporated into the record. 

The issues of service connection for an eye disorder, hemorrhoids, an ear disorder, and new and material evidence for a personality disorder are addressed in the REMAND portion of the decision below and REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  At the November 2011 Board hearing, the Veteran requested withdrawal of the issues of entitlement to increased ratings for lumbar strain, hypertensive cardiovascular disease, to include the issue of restoration, left eye fracture, and right shoulder.  

2.  A current diagnosis of herpes simplex I and II is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of an initial rating in excess of 10 percent for lumbar strain prior to August 3, 2004, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of a rating in excess of 20 percent for lumbar strain since August 3, 2004, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

3.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of an initial rating in excess of 30 percent for hypertensive cardiovascular disease prior to January 12, 1998, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

4.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of a rating in excess of 60 percent for hypertensive cardiovascular disease prior to September 30, 2005, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

5.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of restoration of a 60 percent rating for hypertensive cardiovascular disease have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

6.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of a rating in excess of 10 percent for status post left eye orbital fracture have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

7.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of a rating in excess of 10 percent for acromioclavicular joint dislocation of the right shoulder prior to August 3, 2004, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

8.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of a rating in excess of 20 percent for acromioclavicular joint dislocation of the right shoulder since August 3, 2004, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 

9.  A skin disorder, claimed as herpes simplex 1 and 2, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011). 

In the present case, at a Board hearing, conducted via video-teleconference, before the undersigned Veterans Law Judge in November 2011, the Veteran withdrew from consideration the issues of entitlement to increased ratings for lumbar strain, hypertensive cardiovascular disease, to include the issue of restoration, left eye fracture, and the right shoulder.  As he has withdrawn his appeals regarding these issues, there remain no allegations of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeals on these issues, and they are dismissed without prejudice. 

Service Connection for a Skin Disorder, Claimed as Herpes Simplex I & II

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current assessments of both herpes simplex I and II were incurred in service.  He has also contended that he has experienced repeated outbreaks since his discharge from service in December 1992, in particular when stressed.  

The Board has reviewed the various volumes of the claims file in depth and notes that the envelopes that ordinarily contain service treatment records have this Veteran's dental records and other treatment records dated only from 1990 to 1992.  Instead, scattered throughout the volumes are some original service treatment records and numerous photocopies of service treatment records, dated throughout his nearly 19 years of service, that appear to have been submitted primarily by the Veteran himself.

Nonetheless, several service treatment reports dated between 1986 and the separation examination dated in December 1992 report assessments of herpes simplex I, usually on the face under the lip, or in the genitals.  The December 1992 separation Report of Physical Examination both found his skin clinically normal and noted the presence during the examination of "HSV" under the Veteran's lip.   

In support of the claim, the Veteran submitted post-service treatment records, from either private physicians or fee-based clinicians, dated in late 2003 through to 2010 that reported recurring lesions under the lip and or on the shaft of the penis with repeated assessments of Herpes simplex I and II.  

The Veteran has contended that he has experienced recurrence of the symptoms of lesions under his lip repeatedly in service and after discharge from service.  He is competent to report experiencing a symptom that he can see and feel on his own face.  

Despite the Board's review of the post-service treatment records that report assessments of herpes simplex I and II, the Board did not find an explicit opinion by any clinician that this virus was the same as the disorder the Veteran experienced in service.  However, he has reported that the private, treating physicians have informed him that he will continue to experience this viral infection.  He is competent to report the current assessments of treating physicians.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the other hand, in variously dated Reports of Medical History during the Veteran's service, he denied having a history of skin diseases and of a venereal disease.  The June 1991 service treatment report that assessed herpes simplex virus I made no mention of recurring experiences by the Veteran, nor was there any reference back to the April 1987 assessment of herpes simplex virus II.  As well, the February 2004 fee-based clinician's evaluation of the herpes simplex I lesion under the Veteran's lip noted that the onset was two days prior, without any mention of the intervening nearly 12 years since service.   

The service treatment reports include assessments of both herpes simplex virus I and II, to include noting a lesion assessed as HSV during the December 1992 separation examination.  The Veteran has provided competent lay evidence of in-service chronic symptoms and post-service continuity of symptoms.  Post-service treatment reports dated in 2004 again assess herpes simplex virus I and II in the same places on the Veteran's body as they were noted in service.  

The positive and negative evidence of record is in equipoise, and all reasonable doubt is resolved in the Veteran's favor.  As such, the appeal is granted and service connection for an acquired skin disorder, assessed as herpes simplex virus I and II, is warranted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for a skin disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 


ORDER

The appeal as to the initial rating in excess of 10 percent for lumbar strain prior to August 3, 2004, is dismissed. 

The appeal as to the rating in excess of 20 percent for lumbar strain since August 3, 2004, is dismissed. 

The appeal as to the an initial rating in excess of 30 percent for hypertensive cardiovascular disease prior to January 12, 1998, is dismissed.

The appeal as to the a rating in excess of 60 percent for hypertensive cardiovascular disease prior to September 30, 2005, is dismissed. 

The appeal as to the restoration of a 60 percent rating for hypertensive cardiovascular disease is dismissed. 

The appeal as to the a rating in excess of 10 percent for status post left eye orbital fracture is dismissed. 

The appeal as to the rating in excess of 10 percent for acromioclavicular joint dislocation of the right shoulder prior to August 3, 2004, is dismissed. 

The appeal as to the rating in excess of 20 percent for acromioclavicular joint dislocation of the right shoulder since August 3, 2004, is dismissed. 

Service connection for an acquired skin disorder, assessed as herpes simplex I and II, is granted.


REMAND

In a May 2007 rating decision, the RO denied service connection for hemorrhoids and an ear disorder, as well as found that new and material evidence had not been submitted to reopen a claim for a personality disorder.  In June 2007, the Veteran submitted an NOD to the May 2007 rating decision for each of these issues.  As he submitted a notice disagreeing with the RO's decision within the required time period, indicating his disagreement with the denial of service connection for hemorrhoids, inner ear damage, and for a personality disorder, the Board finds that these issues must be returned to the RO for the issuance of an SOC and any further necessary development.  Manlicon v. West, 12 Vet. App. 238 (1999).  If he desires to withdraw these issues, he should do so in writing at the RO.

Regarding the claim seeking service connection for an eye disorder, the Board observes that various claims, specifically for "borderline" glaucoma, glaucoma, ocular hypertension, and for photopsia, have been submitted by the Veteran at different times in the record.  Indeed, he has been afforded five VA eye or visual examinations.  See December 1993, October 1996, January 1998, December 2001, and October 2004 VA examination reports.  Following the Board's July 2006 remand order, a January 2007 VA opinion, without examination, was obtained from a VA ophthalmology consultant regarding the issue of a relationship between the purported ocular hypertension and the service-connected hypertensive cardiovascular disease.  

As well, the Veteran has reported, in particular before the undersigned during the hearing in November 2011, that the differing VA examiners and other clinicians have reached assessments ocular hypertension and have attributed that disorder and other disorders ("damage to the retina") to the already service-connected status-post left orbital facial fracture.  The Board observes that the most recent clinical eye examination, in the record, was dated in 2001.  All outpatient eye examinations and ratings must be accounted for and included in the record before appellate review.   

Accordingly, the issues are REMANDED for the following actions:

1.  Issue an SOC addressing entitlement to service connection for hemorrhoids and an ear disorder, as well as for a claim of whether new and material evidence has been submitted to reopen a claim for a personality disorder.  Advise the appellant of the need to timely file a substantive appeal if appellate review is desired.  If, and only if, a timely substantive appeal on the issues is filed should these claims be returned to the Board.  

2.  Obtain clinical records from the VA outpatient clinic in Manila for the period from December 2004 to the present.

3.  Schedule the Veteran for an eye examination to determine the nature and etiology of any pathology related to the bilateral eyes.  

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a) Please identify any current pathology associated with the Veteran's eyes, in particular that which manifest in flashes of light.  If clinical testing reveals that he does not suffer from any disorder or pathology, the examiner should clearly state this fact. 

b) For each identified disorder diagnosed in responding to the above, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder was manifested during service or otherwise caused by service.  

In answering this question, please discuss the relevant service and post-service treatment records; in particular, please address the service treatment records showing trauma to the left side of his face, in particular the fracture of the left side of his face, reported in April 1985.  

c)  The examiner is asked to address whether or not the Veteran has the disorder of intraocular hypertension, glaucoma, photopsia, or "damage to the retina" in his left eye or both eyes.   

The examiner should provide a detailed rationale for all opinions expressed. 

4.  After completion of the above and any other development which may deem necessary, review the claims file and undertake a merits analysis.  If the claims on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


